260 S.W.3d 373 (2008)
BORTORFF CONSTRUCTION, INC., Respondent,
v.
Bertha Mae GATES, Appellant.
No. WD 67056.
Missouri Court of Appeals, Western District.
January 29, 2008.
Neal F. Reynolds, Kansas City, for appellant.
John Edward Franke, Kansas City, John Robert Kurt, Atchison, KS, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Special Judge,[1] and JAMES M. SMART, JR., Judge.

ORDER
Bertha Mae Gates appeals the circuit court's judgment denying her counterclaim against Bottorff Construction, Inc., for breach of contract. We affirm. Rule 84.16(b).
NOTES
[1]  After this case was submitted for this court's decision, Judge Breckenridge was appointed to the Supreme Court of Missouri. By special assignment, she has continued to serve as a member of this court's panel in this case.